Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Specification
Applicant is reminded of the proper content of an abstract of the disclosure.
A patent abstract is a concise statement of the technical disclosure of the patent and should include that which is new in the art to which the invention pertains. The abstract should not refer to purported merits or speculative applications of the invention and should not compare the invention with the prior art.
If the patent is of a basic nature, the entire technical disclosure may be new in the art, and the abstract should be directed to the entire disclosure. If the patent is in the nature of an improvement in an old apparatus, process, product, or composition, the abstract should include the technical disclosure of the improvement. The abstract should also mention by way of example any preferred modifications or alternatives. 
Where applicable, the abstract should include the following: (1) if a machine or apparatus, its organization and operation; (2) if an article, its method of making; (3) if a chemical compound, its identity and use; (4) if a mixture, its ingredients; (5) if a process, the steps.
Extensive mechanical and design details of an apparatus should not be included in the abstract. The abstract should be in narrative form and generally limited to a single paragraph within the range of 50 to 150 words in length.
See MPEP § 608.01(b) for guidelines for the preparation of patent abstracts.
The abstract of the disclosure is objected to because it is not limited to a single paragraph.  Correction is required.  See MPEP § 608.01(b).
The following guidelines illustrate the preferred layout for the specification of a utility application. These guidelines are suggested for the applicant’s use.
Arrangement of the Specification
As provided in 37 CFR 1.77(b), the specification of a utility application should include the following sections in order. Each of the lettered items should appear in upper case, without underlining or bold type, as a section heading. If no text follows the section heading, the phrase “Not Applicable” should follow the section heading:
(a) TITLE OF THE INVENTION.
(b) CROSS-REFERENCE TO RELATED APPLICATIONS.
(c) STATEMENT REGARDING FEDERALLY SPONSORED RESEARCH OR DEVELOPMENT.
(d) THE NAMES OF THE PARTIES TO A JOINT RESEARCH AGREEMENT.
(e) INCORPORATION-BY-REFERENCE OF MATERIAL SUBMITTED ON A COMPACT DISC OR AS A TEXT FILE VIA THE OFFICE ELECTRONIC FILING SYSTEM (EFS-WEB). 
(f) STATEMENT REGARDING PRIOR DISCLOSURES BY THE INVENTOR OR A JOINT INVENTOR.
(g) BACKGROUND OF THE INVENTION.
(1) Field of the Invention.
(2) Description of Related Art including information disclosed under 37 CFR 1.97 and 1.98.
(h) BRIEF SUMMARY OF THE INVENTION.
(i) BRIEF DESCRIPTION OF THE SEVERAL VIEWS OF THE DRAWING(S).
(j) DETAILED DESCRIPTION OF THE INVENTION.
(k) CLAIM OR CLAIMS (commencing on a separate sheet).
(l) ABSTRACT OF THE DISCLOSURE (commencing on a separate sheet).
(m) SEQUENCE LISTING. (See MPEP § 2422.03 and 37 CFR 1.821-1.825). A “Sequence Listing” is required on paper if the application discloses a nucleotide or amino acid sequence as 
The disclosure is objected to because of the following informalities: 
the disclosure should include sections headings, e.g., BRIEF DESCRIPTION OF THE SEVERAL VIEWS OF THE DRAWING(S), as mentioned above; and
the disclosure (i.e., pp. 1, 5) should not refer to the claims as content and numbering can change during prosecution thereof.  Note that claim 1 has been cancelled, and thus disclosure referring to claim 1 is unclear.
Appropriate correction is required.
Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 

(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or 
As understood from the specification, examples of “separate drive and force transmission means” (claim 37) include separate gears, motors, chains, belts, bands or spindles for each guide rail (pp. 27-30).  Examples of “a common circumferential force transmission means” (claim 38 include a chain, belt, band or spindle (p. 25, lines 1-16). 
This application includes one or more claim limitations that use the word “means” or “step” but are nonetheless not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph because the claim limitation(s) recite(s) sufficient structure, materials, or acts to entirely perform the recited function.  Such claim limitation(s) is/are: “force-measuring device” in claims 41-42, wherein the structure is further claimed in claim 41.
Because this/these claim limitation(s) is/are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are not being interpreted to cover only the corresponding structure, material, or acts described in the specification as performing the claimed function, and equivalents thereof.
If applicant intends to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to remove the structure, materials, or acts that performs the claimed function; or (2) present a sufficient showing that the claim limitation(s) does/do not recite sufficient structure, materials, or acts to perform the claimed function.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 31-43 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
The scope of claim 31 is unclear because it cannot be determined what is being positively claimed.  Claim 31 is written as a continuous intended use recitation, e.g., “device for …..”, but does not recite what is the device is comprised of.  What does the device of claim 31 positively include?  Claim 31 is replete with antecedent basis clarity issues making it unclear.  The relationship of the rails and respective clips cannot be determined.  The use of “and/or” and “or” in claim 31 makes the scope of claim 31 indefinite because the combinations are unclear.  Relative to the first recited “and/or”, in the “or” case, it cannot be determined what claim limitations prior to the first recited “and/or” are alternative.  Relative to all the recited “and/or”, in the case of each being “and”, the scope in indefinite because multiple oven arrangements are disclosed whose relationships are unclear, particularly since antecedent basis is unclear.  Are they one arrangement, alternative arrangements or further limited arrangements when “and” is used?  Claim 31 recites “preferably” which is indefinite because it is unclear if the claim limitations after “preferably” are being positively recited.    Claim 31 recites “in which the shutter diaphragm closes at least 91%, 92%, 93%, 94%, 95%, 96%, 97%, 98%, or to at least 99%” which has multiple overlapping scopes, and thus the scope of claim 31 is unclear.
Claims 32-43 are also similarly indefinite.  Claim 32 lacks antecedent basis clarity, and recites “in particular”, “may be” and “optionally” making the scope of claim 32 unclear.  Claim 33 lacks antecedent basis clarity.  Claim 34 recites “in particular”, overlapping ranges and multiple uses of “and/or”, making 
The Examiner suggests the following amendments to overcome the claims being indefinite, and in view of the claims being indefinite, for prior art application, the scope of the claims will be examined in view of such suggested amendments:  

31. (Currently amended) A device for , the device comprising: 
a stretching frame having 
- two first guide rails and
-two second guide rails are at a distance to one another and extend in parallel and are movable perpendicularly thereto,
[[-]] wherein the first guide rails are aligned perpendicularly to the second guide rails and are arranged so that all four guide rails form a rectangle or a square or approximately a rectangular shape or a square in plan view,
wherein on each rail of the two first and the two second guide rails at least two respective clips are arranged, by means of which a film portion to be stretched can be clamped for carrying out a stretching process, and
[[-]] wherein the two first guide rails and the two second guide rails are movable between a starting position (SP) to be moved towards one another and an end position (EP) movable away from one another such that a previously inserted and fastened film portion is stretched either uniaxially or biaxially[[,]]; and
	the device further comprising at least one oven arrangement, wherein:	


 A) on an inlet side and/or on an outlet side of [[a]] each oven arrangement a respective shutter diaphragm is provided at a respective opening thereat, which is movable for extending or retracting the stretching frame relative to the respective oven arrangement in an open position and for performing a treatment step in the respective oven arrangement in a closed position, wherein in [[a]] the closed positionrespective shutter diaphragm closes at least 91%respective opening, 
and/or
	B) each oven arrangement includes an upper oven and a lower oven, wherein:
1) a travel range (V) for the stretching frame within the at least one oven arrangement is insulated upwardly and downwardly with an insulation, which is positioned at a height of a lower side of the upper oven and of an upper side of the lower oven, wherein the insulation is provided with a corresponding opening region on the lower side of the upper oven and on the upper side of the lower ovens; and/or
2) a passive air supply and/or an active air supply is provided for each oven arrangement, wherein: 

a)    the upper oven and the the passive air supply, or
b)    the upper oven and the the active air supply, or
c)    either the upper oven or the lower oven is provided with [[a]] the passive air supply and the respective opposite oven is provided with the active air supply 

32. (Currently amended) The device according to claim 31, wherein the at least one oven arrangement includes a plurality of oven arrangements arrangement of the plurality of oven arrangements the film portion to be stretched is subject to a stretching, and that in at least one subsequent oven arrangement of the plurality of oven arrangements a post-treatment phase for the stretched film portion is performed, a distance between opposite pairs of the guide rails and thus between the respectively oppositely arranged clips is slightly reduced at least with respect to the distance upon reaching the end position (EP) at an end of a maximum stretching step.

at least one oven arrangement comprises oven arrangements, each oven arrangement includes the upper oven and the lower oven and for each oven arrangement the upper oven is provided above and the lower oven is provided beneath a travel path of the stretching frame.

34. (Currently amended) The device according to claim 31, wherein one oven arrangement of the at least one oven arrangement is respectively formed so that it is heated at a temperature of 300°C +/- less than 50°C

35. (Currently amended) The device according to claim 31, wherein
- the device is constructed such that in addition to the starting position (SP) at the beginning of a stretching process and the end position (EP) after performing [[a] the stretching process, the guide rails and thus the clips 
- the loading position (BP) is arranged so that it lies asymmetrically within the stretching frame and is thus at least closer to one longitudinal side of the stretching frame than to an opposite longitudinal side of the stretching frame.

36. (Currently amended) The device according to claim 35, wherein:
- the device is constructed such that at least the two first guide rails or at least the two second guide rails, for movement between their starting position (SP) and their end position (EP), are not only a transition into [[a]] the loading position (BP).

	37. (Currently amended) The device according to claim 35, wherein at least the two first guide rails or at least the two second guide rails, which are not only adjustable towards each other and away from each other, but are also adjustable in the same adjustment direction, are driven and moved via separate drive and force transmission means.

38. (Currently amended) The device according to claim 37, wherein at least the two first guide rails or at least the two second guide rails, which are only movable jointly towards or away from each other, are jointly driven and moved by a drive motor and to this end both guide rails are coupled via a common circumferential force transmission means, wherein one guide rail is anchored at a lower run of the common circumferential force transmission means and the other guide rail is anchored at an upper run  of the common circumferential force transmission means in an entrained way

39. (Currently amended) The device according to claim 35, wherein the starting position (SP) is arranged at the beginning of the stretching process in a centered location of the stretching frame or so close to the centered location includes a biaxial stretching process

a loading area or the film portion to be moved therein, in the loading position (BP) before performing the stretching process, in a plan view onto the stretching frame, assumes a position and/or covers an area that does not overlap a surface of the film portion in the starting position (SP) or overlaps the surface only within a partial area that is less than 80%an area of the surface of the film portion in the starting position (SP) 

41. (Currently amended) The device according to claim 35, wherein:
- the clips which are movably held on the guide rails are held by a support structure,
- a force-measuring device is provided between the support structure and the clip and/or on the support structure, wherein the clip is held over the support structure, and
- the force-measuring device 

42. (Currently amended) The device according to claim 41, wherein the force-measuring device extends in parallel to an adjustment plane (E) of the guide rails and/or in parallel to a clamping plane (E), in which [[a]] the film portion to be stretched is clamped, or deviates by an angle of less than 45°the adjustment and/or clamping plane.

43. (Currently amended) The device according to claim 35, wherein:
- the device comprises a loading and unloading zone in which the stretching frame is positioned at least when the guide rails are in the loading position and/or an unloading position (BP; EP),
, the at least one oven arrangement is provided, and
- the at least one oven arrangement comprises the upper oven and [[a]] the lower oven, wherein between a lower side of the upper oven and an upper side of the lower oven a spacing is formed, which is large enough that the stretching frame is movable in the spacing into the at least one oven arrangement.

The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Claim 38 is rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.  
Claim 38 recites a common circumferential force transmission means, which does not further limit claim 37, upon which 38 depends, which recites separate drive and force transmission means.  The Examiner suggests making claim 38 dependent upon claim 35.  
Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 31-33 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Suzuki et al. (US 2005/0211387).
Suzuki et al. (US 2005/0211387) discloses a device for uniaxial or biaxial stretching of plastics material portions (paragraph [0019]), the device comprising: 
a stretching frame 52 (fig. 6) having:
- two first guide rails 58c, 58c, which are at a distance from one another and extend in parallel and are movable perpendicularly thereto (figs. 3-6; [0054]-[0055], [0060]-[0063]), and
-two second guide rails 72c, 72c, which are at a distance to one another and extend in parallel and are movable perpendicularly thereto (figs. 3-6; [0054]-[0055], [0060]-[0063]),
wherein the first guide rails 58c, 58c are aligned perpendicularly to the second guide rails 72c, 72c and are arranged so that all four guide rails form a rectangle or a square or approximately a rectangular shape or a square in plan view (fig. 6),

wherein the two first guide rails and the two second guide rails are movable between a starting position (SP) to be moved towards one another and an end position (EP) movable away from one another such that a previously inserted and fastened film portion is stretched either uniaxially or biaxially ([0054]-[0055], [0060]-[0063], [0066]-[0075]; the rails move away from one another to stretch a film portion to an end stretched position, and then move towards one another in a starting position to receive an unstretched film portion); and
	the device further comprising at least one oven arrangement 21, 22, 23, wherein on an inlet side and/or on an outlet side of each oven arrangement a respective shutter diaphragm 31-35 is provided at a respective opening thereat, which is movable for extending or retracting the stretching frame relative to the respective oven arrangement in an open position and for performing a treatment step in the respective oven arrangement in a closed position, wherein in the closed position the respective shutter diaphragm 31-35 closes at least 91% of the respective opening (figs. 1-2; [0050], [0063], [0070]-[0077]; doors 31-35 completely close (close 100% of the respective opening) in order to independently control environments in oven arrangements 21-23). 
Note that the above fully reads on the scope of claim 31 given the alternative language recited therein.  However, Suzuki et al. (US 2005/0211387) also disclose each oven arrangement including an upper oven and a lower oven (fig. 2; upper oven has upper drying nozzle 45, lower oven has lower drying nozzle 46), wherein the upper oven and the lower oven are provided with an active air supply ([0052], [0057]-[0058]; air is actively exchanged and temperature controlled).
Suzuki et al. (US 2005/0211387) further disclose the device:

(Claim 33) wherein the at least one oven arrangement comprises at least two oven arrangements 21-23, wherein each oven arrangement includes the upper oven and the lower oven, and for each oven arrangement the upper oven is provided above and the lower oven is provided beneath a travel path of the stretching frame (figs. 1-2; [0052], [0057], [0063]; upper ovens have upper drying nozzles, lower ovens have lower drying nozzles; a travel path of the stretching frame 52 is a range between the first through third oven arrangements 21-23).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention 

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim 34 is/are rejected under 35 U.S.C. 103 as being unpatentable over Suzuki et al. (US 2005/0211387) in view of Bosse et al. (US 5,321,109).
Suzuki et al. (US 2005/0211387) disclose the device substantially as claimed, as mentioned above, except for the limitations of claim 34.
	Bosse et al. (US 5,321,109) discloses a device for stretching of plastics material portions including a stretching frame (fig. 1), a first oven at 200-300 °C for stretching and a second oven at above 350 oC, preferably 375-400°C, for sintering (col. 10, line 56, to col. 11, line 59).
It would have been obvious to one of ordinary skill in the art, at the time the invention was made, to modify the ovens of Suzuki et al. (US 2005/0211387) to be heated at a temperature of 300°C +/- less than 50°C or of 400°C +/- less than 50°C because such oven temperatures are known in the art, as disclosed by Bosse et al. (US 5,321,109) and would provide alternative temperatures known to be operable in the art depending upon the material to be stretched and the desired processing requirements for the material.
Allowable Subject Matter
Claims 35-43 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  the prior art of record does not teach or reasonably suggest the device, as recited by claims 35-43, particularly wherein the device is constructed such that in addition to the starting position (SP) at the beginning of a stretching process and the end position (EP) after performing the stretching process, the guide rails and thus the clips thereon are additionally movable into a loading position (BP), and the loading position (BP) is arranged so that it lies asymmetrically within the stretching frame and is thus at least closer to one longitudinal side of the stretching frame than to an opposite longitudinal side of the stretching frame.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  Peterson (US 2,759,217) and Collin (US 8,641,408) disclose stretching frames.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOSEPH S LEYSON whose telephone number is (571)272-5061.  The examiner can normally be reached on M-F 8am-4:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sam Xiao Zhao can be reached on 5712705343.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.







/J.S.L/Examiner, Art Unit 1744                                                                                                                                                                                                        
/XIAO S ZHAO/Supervisory Patent Examiner, Art Unit 1744